Citation Nr: 0105465	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  99-18 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased evaluation for optic neuropathy 
of the left eye, currently rated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Blinded Veterans Association



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1976 to September 
1977.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 1999 RO rating decision that denied entitlement to 
an increased evaluation for optic neuropathy of the left eye 
(rated 20 percent).  

In July 1987, the Board denied entitlement to service 
connection for optic neuropathy of the right eye.  In an 
informal hearing presentation dated in January 2001, the 
veteran's representative essentially requests reopening of 
this claim.  The issue of whether new and material evidence 
has been submitted to reopen a claim for service connection 
for right eye optic neuropathy has not been adjudicated by 
the RO and will not be addressed by the Board.  This issue is 
referred to the RO for appropriate action.  


REMAND

The service connected optic neuropathy of the left eye may be 
evaluated on the basis of impairment of central visual acuity 
or impairment of the field of vision in the left eye.  As 
regards impairment of central visual acuity, and with certain 
exceptions not applicable here, the best distant vision 
obtainable after the best correction by glasses will be the 
basis of the rating.  38 C.F.R. § 4.75 (2000).  

The report of the veteran's VA eye examination in February 
1999 notes that the examiner recommended the veteran for 
refraction and recheck with visual fields.  This report does 
not show the veteran's corrected left eye distant visual 
acuity.  Nor does the record show that he underwent eye 
refraction.  The record shows that the veteran underwent 
visual field examination in April 1999, but the report of 
this examination does not show the average contraction of the 
veteran's remaining degrees of visual field in the left eye.  
This must be determined under the provisions of 38 C.F.R. 
§§ 4.76 and 4.76a (2000).  Under the circumstances, the 
veteran should be scheduled for another eye examination to 
determine the corrected left eye distant visual acuity.  
Further, the April 1999 report of the visual field 
examination should be returned to the examiner for an 
addendum that includes the veteran's average contraction of 
his remaining degrees of visual field in the left eye.  
38 C.F.R. § 4.70 (2000).  

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for his left eye disorder since 
February 1999.  Names and addresses of 
the medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file.  

2.  The veteran should be scheduled for a 
VA eye examination in order to determine 
the severity of the defective vision of 
the left eye.  All indicated studies 
should be performed and all clinical 
findings reported in detail, including 
the best corrected visual acuity for 
distance in the left eye.  

The veteran's claims folder should be 
returned to the VA medical facility where 
he underwent visual fields evaluation in 
April 1999 for the preparation of an 
addendum to the report of this 
evaluation.  The examiner or other 
appropriate specialist should determine 
the average remaining degrees of visual 
field remaining in the veteran's left eye 
as required under the provisions of 
38 C.F.R. §§ 4.76 and 4.76a in this 
addendum.  If the requested information 
cannot be provided without reevaluation 
of the veteran's visual fields, he should 
be scheduled for such evaluation.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001).  If 
the benefit sought on appeal remains 
denied, the veteran and the representative 
should be provided with an appropriate 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  




		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




